Citation Nr: 0603067	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-15 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).   

Procedural History

The veteran served on active duty from October 1967 until 
October 1969.  Service in the Republic of Vietnam during the 
Vietnam War is indicated by the evidence of record. 

In August 2002, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The March 2003 
rating decision denied the veteran's claim.  The veteran 
disagreed with the March 2003 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
May 2003.

In November 2004, the veteran presented sworn testimony 
during a personal hearing in Washington, D.C. which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.  

This matter was previously before the Board in December 2004. 
At that time, the Board remanded the matter to the Agency of 
Original Jurisdiction (AOJ) via the VA Appeals Management 
Center (AMC) for further development.  After the requested 
development was accomplished, the AMC issued a Supplemental 
Statement of the case in July 2005 which continued to deny 
the veteran's claim.  The case has been returned to the Board 
for further appellate action.  




FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's diagnosed PTSD is related to 
non-service related family trauma which occurred after the 
veteran's separation from service, and not to his military 
service, including service in Vietnam.    


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is related to events 
during military service.  Specifically, he contends that he 
was exposed to mortar fire during service in Vietnam and that 
he was sexually assaulted during service.  He thus contends 
that either combat or personal assault stressors, or both, 
caused him to develop PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that although the claim was submitted prior to the 
VCAA, the notice requirements of the VCAA have been satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was informed of the relevant law and regulations 
pertaining to his claim in the May 2003 SOC and the August 
2005 SSOC.  Specifically, the August 2005 SSOC detailed the 
evidentiary requirements for service connection for PTSD.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
September 3, 2003, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the September 2003 VCAA letter that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The September 2003 VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis in original].
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, service personnel records, 
stressor statements from the veteran, VA treatment records 
and a report from the U.S. Army and Joint Services Records 
Research Center (JSRRC), then known as U.S. Armed Services 
Center for Unit Records Research (CURR) regarding the 
verification of the veteran's claimed in-service stressors 
including his claimed personal assault stressor.   
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  As directed in the Board's December 
2004 remand, the RO obtained a VA medical examination and 
opinion in May 2005, the contents of which will also be 
discussed below.  The report of the medical opinion reflects 
that the doctor reviewed the veteran's past medical history, 
the opinion and records of the treating professionals and the 
veteran's stressor statements in reaching his conclusions and 
drafting his opinion.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  To that end, the veteran presented 
sworn testimony before the undersigned at a hearing at the 
Central Office in November 2004.  

Accordingly, the Board will proceed to a decision on the 
merits.


Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  All three elements must be met in order 
for the claim to be granted.

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

Analysis

The veteran essentially contends that he has PTSD stemming 
from stressors experienced during active duty in during the 
Vietnam War, specifically including that he heard mortar fire 
during the Tet Offensive and that he was sexually assaulted 
during service.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2004); Moreau, supra.  

The May 2005 VA examination and ongoing VA mental health 
treatment records indicate that PTSD has been diagnosed, 
satisfying element (1).  The Board will next address element 
(3), stressors.  

As has been discussed above, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  The veteran has claimed 
combat related stressors (enemy fire) and also to noncombat 
stressors (personal assault) 

There is no objective evidence to show combat participation 
by the veteran, and the veteran has not contended that he 
engaged in combat. The official records indicate only that he 
served as a cook in Vietnam.  The record is pertinently 
negative for any reference to combat or the issuance of any 
combat citation to the veteran.  
Therefore, the law requires that his claimed stressors be 
corroborated by evidence other than the veteran's lay 
testimony.  See 38 C.F.R. § 3.304(f) and Dizoglio, supra.

The veteran has claimed that although he did not engage in 
combat, his in-service stressors include exposure to rocket 
and/or mortar fire during the Tet Offensive.  [The Board 
observes in passing that the veteran has been somewhat vague 
concerning such alleged exposure, at times indicating that he 
merely "heard" such fire, with the implication that he did 
not believe that he was in harm's way.]  

Pursuant to the Board's remand, the veteran's description of 
his stressors, including exposure to enemy fire, was referred 
to the JSRRC.  In its March 2005 response, the JSRRC 
indicated that during the veteran's service dates mortar 
attacks were reported at Phu Bai and that the 212th Combat 
Aviation Battalion, which the veteran was a part of, was 
located at Phu Bai.  

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.  

Accordingly, as the veteran's service personnel records 
indicate that he was part of the 212th Combat Aviation 
Battalion on the dates in question, he therefore may be 
placed in the vicinity of the mortar attacks verified by 
JSRRC.  The mortar/rocket attack stressors are therefore, 
verified.  

To the extent that the veteran alleges that he experienced 
sexual assault stressors during service, the Board has 
considered the provisions of Patton v. West, 12 Vet. App. 272 
(1999).  There, the Court held that special consideration 
must be given to claims for PTSD based on sexual assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered. See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In this case, there is no indication in the record, including 
statements from the veteran, that the alleged sexual assault 
in service was ever reported or that it was otherwise reduced 
to writing.  The veteran admits that he did not report the 
alleged assault to anyone for years after it occurred.  In 
fact, when the veteran first sought mental health treatment 
from VA in 1994, he made no mention of this incident.  
Consequently, there are no formal records, such as police 
reports or court martial records, of the incident which could 
be obtained.  

Nor has the veteran indicated the existence of any 
corroborating evidence.  He has only provided vague 
information as to the alleged assault, and he himself admits 
that he has no memory of the assault only that he woke up one 
morning after drinking excessively and since he was not 
wearing pants when he came to he "assumed" that he had been 
assaulted by "two or three" assailants whose names he did 
not know.  As the veteran himself only assumes that an 
assault took place while he was admittedly intoxicated.  No 
further identifying information has been provided, nor could 
such be available under the circumstances.  

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and has failed to 
do so, additional development is not warranted.  In the 
absence of any specific information, it is clear that any 
attempt on the part of VA to verify the alleged personal 
assault in service would be an exercise in futility. As noted 
above, the veteran's service personnel records have been 
obtained and do not provide a basis for further inquiry.  The 
personal assault stressor is therefore unverified.  

Concerning crucial element (2), medical evidence relating 
PTSD to events in service, there is some controversy 
concerning whether the veteran's currently diagnosed PTSD is 
related to in-service events or to post-service events.  
Resolution of this issue requires competent medical evidence, 
which can be provided neither by the Board or by the veteran 
himself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a lay 
person without medical training is not competent to comment 
on medical matters].   

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993). 

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471-
73 (1993).   

There are of record three competent nexus opinions, contained 
in a May 2005 VA examination report, a March 2003 opinion 
from the veteran's treating psychologist and a July 19, 2002 
mental health intake evaluation.  

The July 2002 mental health intake evaluation includes the 
veteran's reports of exposure to the sounds of mortar fire 
during the Tet Offensive, a history of sexual assault by 
fellow service members which purportedly occurred during an 
alcoholic blackout, transition to retirement from full time 
work with anticipated associated financial strain, the sexual 
molestation of his son approximately eight years prior, and 
the stress surrounding son's eventual progression from victim 
to convicted child sexual offender.  Based on this 
information, the VA psychiatrist diagnosed PTSD due to 
combat.  

A March 2003 letter from the veteran's treating psychologist, 
G.M., Ph.D. indicated that the veteran's statement of 
stressors included mortar fire exposure, military sexual 
assault, having a friend killed by a land mine, seeing dead 
and wounded soldiers and seeing "numerous dead bodies at a 
graves registration site."  
Dr. M. further indicated that the veteran had suffered 
significant family trauma.  Dr. M. diagnosed PTSD, 
specifically "combat-related PTSD."  

The May 2005 VA examiner indicated that a comprehensive 
review of the veteran's entire claims folder was undertaken.  
This included a review of the July 2002 evaluation, Dr. M.'s 
letter, ongoing treatment records and numerous other 
documents.  Specifically among those documents were the 
veteran's 1994 mental health treatment records, which 
included reference to the veteran having trouble at work and 
disclosed only the claimed mortar stressor, not the sexual 
assault.  
Also included in those records were the descriptions of the 
veteran's family stressors, specifically, that his son was 
molested at age 14 and then later encountered legal trouble 
due to his own sexual offenses.  The May 2005 report also 
documented that during the time after March 2003 opinion 
letter was issued by Dr. M., the veteran's family stressors 
had worsened.  Specifically, his veteran's son was, by the 
veteran's own report and documented in his treatment records, 
arrested for attempted murder.   Subsequently, the veteran 
reported that his son attempted suicide in jail and 
ultimately died after lingering in a coma for six months.  

The May 2005 nexus opinion indicated that the veteran's PTSD  
was due to the veteran's severe family stressors beginning 
with his son's molestation and also the later legal problems 
and death.  

In this case, in the veteran's favor are the July 2002 and 
the March 2003 nexus opinions which attribute the veteran's 
PTSD to combat stressors.   To the contrary is the May 2005 
nexus opinion which attributes the veteran's PTSD to post-
service stressors relating to his son's victimization, legal 
problems and death.  
For reasons expressed immediately below, the Board places 
greater weight of probative value on the May 2005 VA 
examination than it does on the July 2002 VA intake opinion 
and the March 2003 opinion of the treating VA psychologist.  

As noted above, the Court has expressly declined to adopt a 
"treating physician rule"  See Guerrieri, supra.  Therefore, 
the conclusions contained in Dr. M.'s March 2003 opinion or 
the July 2002 intake opinion  are accorded no greater weight 
than that of any other reviewing medical professional.  The 
Board notes that the July 2002 intake evaluation and March 
2003 letter did not include a review of the records, as the 
May 2005 VA examination did.  This is a crucial omission.  
The Board does not believe that the opinions in favor of the 
veteran's claim has taken into consideration the veteran's 
complete history, including a 1994 request for PTSD treatment 
which, like the July 2002 entry into to treatment, was  tied 
to a period of family and employment upheaval.  According to 
the evidence of record, the veteran began regular treatment 
for PTSD in July 2002, during his transition to retirement. 

By way of contrast, the six page May 2005 VA examination 
report is extremely detailed and reflects a familiarity with 
the file as well as a detailed interview with the veteran.  
The examination was for the specific purpose of determining 
whether PTSD existed and, if so, if it was related to claimed 
in-service stressors or the veteran's documented stressful 
family situation.  

One of the strengths of the May 2005 VA compensation and 
pension examination report, unlike the other medical 
evidence, is the fact that the examiner came to grips with 
the veteran's vagueness concerning his alleged stressors.  
This appears to be a major reason why PTSD was attributed to 
the veteran's familial stress.  Unlike the May 2005 VA 
examiner, neither the July 2002 or March 2003 treating 
psychologist reviewed the records of the veteran's service in 
order to evaluate his conditions of service.  It is obvious 
that the May 2005 VA examiner, Dr. L.A., gave considerable 
thought to the report.  His conclusions cannot be taken 
lightly.

The May 2005 VA examiner's opinion appears to be congruent 
with the veteran's medical history.  There is no history of 
psychiatric problem until December 1994, when the veteran's 
sought treatment at a VA facility, specifically referring to 
problems at work (his employer had move him from working days 
to working nights).  Although the veteran referred to 
"rocket attacks" in Vietnam,  and symptoms of PTSD were 
noted, "his predominant concern is what will happen to his 
family if he loses his job."  More recent psychiatric 
treatment reports continue the theme of  post-service family 
problems being the source of the veteran's problems.  The 
Board further observes that these family problems, which 
include the suicide of the veteran's son, clearly appear to 
be significant and well documented.  By way of contrast, the 
veteran's references to his Vietnam experiences appear to be 
vague and appended to his report almost as an afterthought. 
 
The Board wishes to emphasize that it is not limited to 
merely counting the number of opinions in the file.  As 
explained above, the weight of the evidence is determined by 
factors such as the examiner's reasoning and the depth of 
his/her review.  For reasons explained above, the Board 
concludes that the most persuasive medical evidence of record 
is the May 2005 VA examination report, which specifically 
ruled out a relationship between the veteran's PTSD and his 
military That report outweighs the outpatient treatment 
records memorialized in the July 2002 and March 2003 
opinions, which although indicating that the veteran's recent 
financial and family problems were a source of concern, 
nonetheless attributed the PTSD to the remote and vaguely 
presented military experiences.  

Therefore, medical nexus between PTSD and service has not 
been met and on that basis, the claim fails.  

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD as to key element (2), nexus.  The 
benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection of PTSD is denied.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


